Citation Nr: 0314407	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative changes of the cervical spine, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1995 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part granted service connection 
for bursitis of the left shoulder, bursitis of the right 
shoulder, and degenerative changes of the cervical spine, 
assigning noncompensable evaluations.  The veteran 
subsequently perfected this appeal.

In October 2001, the Board denied a compensable evaluation 
for bursitis of the left and right shoulders, and granted a 
10 percent evaluation, and no more, for degenerative changes 
of the cervical spine.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2002, the parties filed a Joint Motion 
for Partial Remand and to Stay Further Proceedings.  By Order 
dated in November 2002, the Court vacated that part of the 
Board's decision that denied an evaluation in excess of 10 
percent for degenerative changes of the cervical spine and 
remanded for further consideration.  The appeal regarding 
increased evaluations for bursitis of the left and right 
shoulders was dismissed.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran must be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support her claim for an 
increased evaluation, what evidence VA 
will develop, and what evidence the 
veteran must furnish.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination to 
determine the current nature and severity 
of her cervical spine disability, 
characterized as degenerative changes of 
the cervical spine.  

The examiner should perform all indicated 
tests and studies, to include range of 
motion testing of the cervical spine.  
The examiner is specifically requested to 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement and if so, 
whether any such manifestation of 
disability is likely to cause additional 
functional limitation.  The examiner 
should also describe whether pain 
significantly limits functional ability 
during flare-ups or on repeated use.  

The examiner is further requested to 
indicate whether there is any evidence of 
intervertebral disc syndrome or 
neurological findings attributable to the 
degenerative changes in the veteran's 
cervical spine.

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for degenerative changes of 
the cervical spine.  All applicable laws 
and regulations should be considered.  It 
is noted that the criteria regarding the 
evaluation of intervertebral disc 
syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




